Order of the Appellate Division of the Supreme Court in the first judicial department, entered May 31, 1949, which modified a decree of the Supreme Court at Special Term, entered in New York County, making an award m condemnation proceedings, was reversed by the Court of Appeals (300 N. Y. 331) and the matter remitted to the Appellate Division for determination of questions of fact involved. Upon remittitur:
“ Ordered and Adjudged that the order and judgment of the Court of Appeals be and the same hereby is made the order and judgment of this Court; and this appeal having thereupon been reviewed on the facts as directed by the Court of Appeals, on this date, by the same Court which heard the original argument, after due deliberation, and having passed upon the facts, it is hereby unanimously
“ Ordered and Adjudged that the final decree of the Supreme Court, New York County, entered in the office of the Clerk of the County of New York on the 10th day of December, 1946, which awarded to the claimant, 890 Broadway Corporation, the owner of Damage Parcels Nos. 84 and 87, the sum of $223,985 of which $193,985 represented land value and $30,000 the value of the improvements, be and the same is hereby modified on the law and the facts by increasing the amount of the award to claimant, 890 Broadway Corporation, as owner of Damage Parcels Nos. 84 and 87, to the sum of $290,000, consisting of the sums of $260,000 awarded for the land and $30,000 for the improvements-thereon, and that as so modified the final decree be and the same is hereby affirmed, with costs to said claimant; and it is further unanimously
“ Ordered that the finding of fact contained in the decision of the Court, at Special Term, awarding the total sum of $223,985 for Damage Parcels Nos, 84 and 87, and the constituent finding that an award is made for the value of the land in the sum of $193,985, be and the same are hereby reversed, and in lieu thereof this Court hereby finds and awards the sum of $260,000 for the land plus $30,000 for the improvements thereon (the finding of Special Term of $30,000 as the value of the improvements being hereby affirmed), making in all the sum of $290,000, which is hereby found as the value and awarded as the total damage to said claimant for Damage Parcels Nos. 84 and 87, all other findings of Special Term being hereby affirmed.”
Present — Peck, P. J., Dore, Cohn, Van Voorhis and Shientag, JJ. [See 275 App. Div. 815.]